— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 24, 1983, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The alleged errors of law were not properly preserved for review (see, CPL 470.05 [2]). As the charge, taken in its entirety, adequately explained the concepts of proof necessary before a defendant may be convicted in a criminal case, reversal is not warranted in the interest of justice (see, People v Townes, 104 AD2d 1057; People v Thompson, 97 AD2d 554; People v Ortiz, 92 AD2d 595). We have reviewed the defendant’s other contention and decline to reverse on that ground *766in the interest of justice. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.